--------------------------------------------------------------------------------

Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER


THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated
as of September 29, 2011, is by and among PRIMO WATER CORPORATION, a Delaware
corporation (the “Company”), the other Borrowers identified on the signature
pages hereto (together with the Company, collectively the “Borrowers”), the
Guarantors identified on the signature pages hereto (collectively, the
“Guarantors”), the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent on behalf of the Lenders under the Credit
Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrowers, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of November 10, 2010 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);


WHEREAS, the Company has informed the Administrative Agent that the Credit
Parties will not be in compliance with the minimum Consolidated Interest
Coverage Ratio covenant contained in Section 5.9(c) of the Credit Agreement for
the fiscal quarter ended September 30, 2011 (the “Acknowledged Event of
Default”);


WHEREAS, the Credit Parties have requested that the Required Lenders (a) waive
the Acknowledged Event of Default and (b) amend a certain provision of the
Credit Agreement; and


WHEREAS, the Required Lenders are willing to (a) waive the Acknowledged Event of
Default and (b) make such amendment to the Credit Agreement, in each case in
accordance with and subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
WAIVER


1.1           Limited Waiver of Acknowledged Event of Default.  Notwithstanding
the provisions of the Credit Agreement to the contrary, the Required Lenders
hereby waive the Acknowledged Event of Default; provided, that this waiver shall
only be effective from the Effective Date (as defined in Section 2.1) through
the earlier of (x) November 30, 2011, (y) the date upon which a definitive third
amendment to the Credit Agreement has been duly executed by the necessary
parties and has become effective to amend the Credit Agreement in certain
respects (including the amendment to certain of the financial covenants set
forth in Section 5.9 of the Credit Agreement) and (z) the occurrence of any
Default or Event of Default other than the Acknowledged Event of Default (the
“Waiver Effective Period”).


 
 

--------------------------------------------------------------------------------

 
 
1.2           Effectiveness of Waiver.  This waiver shall be effective only to
the extent specifically set forth herein and shall not (a) be construed as a
waiver of any breach, Default or Event of Default other than as specifically
waived herein nor as a waiver of any breach, Default or Event of Default of
which the Lenders have not been informed by the Credit Parties, (b) affect the
right of the Lenders to demand compliance by the Credit Parties with all terms
and conditions of the Credit Documents, except as specifically modified or
waived by this waiver, (c) be deemed a waiver of any transaction or future
action on the part of the Credit Parties requiring the Lenders’ or the Required
Lenders’ consent or approval under the Credit Documents, or (d) except as waived
hereby, be deemed or construed to be a waiver or release of, or a limitation
upon, the Administrative Agent’s or the Lenders’ exercise of any rights or
remedies under the Credit Agreement or any other Credit Document, whether
arising as a consequence of any Default or Event of Default (other than an
Acknowledged Event of Default) which may now exist or otherwise, all such rights
and remedies hereby being expressly reserved.  Upon the expiration or
termination of the Waiver Effective Period, the Acknowledged Event of Default
shall be reinstated and constitute an Event of Default and the Lenders shall be
immediately entitled to exercise any or all of their rights and remedies arising
in respect thereof.


1.3           Limitations on Certain Actions During the Waiver Effective
Period.  During the Waiver Effective Period the aggregate amount of all
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
LOC Obligations at any time during the Waiver Effective Period shall not exceed
$10,000,000 at any time. Any failure by the Credit Parties or any Subsidiary to
comply with the foregoing shall constitute an Event of Default.


ARTICLE II
AMENDMENT TO CREDIT AGREEMENT


2.1           Amendment to Section 5.9(b).  Section 5.9(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(b)           Consolidated EBITDA.  Consolidated EBITDA for the twelve month
period ending September 30, 2011 shall be greater than or equal to $5,600,000.


ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1           Closing Conditions.  This Amendment shall be deemed effective as
of the date first above written (the “Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):


 
2

--------------------------------------------------------------------------------

 
 
(a)           Executed Amendment.  The Administrative Agent shall have received
a copy of this Amendment duly executed by each of the Credit Parties, the
Required Lenders and the Administrative Agent.


(b)           Default.  After giving effect to this Amendment, no Default or
Event of Default shall exist (other than the Acknowledged Event of Default).


(c)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.


ARTICLE IV
MISCELLANEOUS


4.1           Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.


(d)           The representations and warranties set forth in Article III of the
Credit Agreement are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct as of the date hereof
(except for those which expressly relate to an earlier date) and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).


(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default (other than the
Acknowledged Event of Default).


(f)           The Security Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Security Documents and prior to
all Liens other than Permitted Liens.


 
3

--------------------------------------------------------------------------------

 
 
(g)           The Credit Party Obligations are not reduced by this Amendment and
are not subject to any offsets, defenses or counterclaims.


4.2           Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.


4.3           Credit Document.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.


4.4           Expenses.  The Borrowers agree to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.


4.5           Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.


4.6           Entirety.  This Amendment and the other Credit Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.


4.7           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered.


4.8           No Actions, Claims, Etc.  As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


4.9           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


 
4

--------------------------------------------------------------------------------

 
 
4.10         Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


4.11         General Release.  In consideration of the Administrative Agent’s
willingness to enter into this Amendment, each Credit Party hereby releases and
forever discharges the Administrative Agent, the Issuing Lender, the Swingline
Lender, the Lenders and the Administrative Agent’s, the Issuing Lender’s, the
Swingline Lender’s, and the Lender’s respective predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Bank Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, including, without limitation, all claims, demands, and
causes of action for contribution and indemnity, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any Credit Party may
have or claim to have against any of the Bank Group in any way related to or
connected with the Credit Documents and the transactions contemplated thereby.


4.12         Waiver to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 9.13 and 9.16 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 
 
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.
 
COMPANY:
PRIMO WATER CORPORATION,     a Delaware corporation                 By: /s/ Mark
Castaneda     Name:  Mark Castaneda     Title: Chief Financial Officer        
SUBSIDIARY BORROWERS:
PRIMO PRODUCTS, LLC,     a North Carolina limited liability company          
By:       Primo Water Corporation, Manager           By:  /s/ Mark Castaneda    
Name:  Mark Castaneda     Title: Chief Financial Officer           PRIMO DIRECT,
LLC,     a North Carolina limited liability company           By:       Primo
Water Corporation, Manager           By:  /s/ Mark Castaneda     Name:  Mark
Castaneda     Title: Chief Financial Officer           PRIMO REFILL, LLC,     a
North Carolina limited liability company           By:      Primo Water
Corporation, Manager           By: /s/ Mark Castaneda     Name:  Mark Castaneda
    Title: Chief Financial Officer           PRIMO ICE, LLC,     a North
Carolina limited liability company           By:      Primo Water Corporation,
Manager           By: /s/ Mark Castaneda     Name:  Mark Castaneda     Title:
Chief Financial Officer  



 
 

--------------------------------------------------------------------------------

 
                                                                         
PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 
GUARANTORS:                                                      None.
 
 
 

--------------------------------------------------------------------------------

 
 
PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 
 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender and
as Administrative Agent              
 
By: /s/ James R. Myers    
Name:  James R. Myers
   
Title:  Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 
PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER


LENDERS:
BANK OF AMERICA, N.A.,
  as a Lender              
 
By: /s/ J. Thomas Johnson, Jr.    
Name:  J. Thomas Johnson, Jr.
    Title:  Sr. Vice President  



 
 

--------------------------------------------------------------------------------

 
                                                               
PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 


LENDERS:
BRANCH BANKING & TRUST COMPANY,
  as a Lender              
 
By: /s/ Benjamin S. Staton II    
Name:  Benjamin S. Staton II
   
Title:  Vice President
 

 
 

--------------------------------------------------------------------------------